United States Court of Appeals
                     For the First Circuit


No. 14-1047

  ÁNGELA RIVERA-CARRASQUILLO; JOSÉ HERNÁNDEZ-QUIÑONES; CONJUGAL
                  PARTNERSHIP HERNÁNDEZ-RIVERA,

                     Plaintiffs, Appellees,

                                 v.

     CENTRO ECUESTRE MADRIGAL, INC., d/b/a Hacienda Madrigal;
   INTEGRAND ASSURANCE COMPANY; PASIÓN ECUESTRE, INC.; GERARDO
                         CALDERÓN-LOZANO,

                     Defendants, Appellants,

      FLORENCIO BERRÍOS-CASTRODAD; IRMA SARA CASILLAS; AGRO
   MONTELLANO, INC., CRIADERO LA GLORIA, INC.; EDGARDO VÉLEZ;
 RESTAURANTE EL ESTRIBO; CONJUGAL PARTNERSHIP BERRÍOS-CASILLAS,

                            Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                               Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     Eduardo Cobian-Roig,    with whom José R. Dávila-Acevedo and
Cobian & Bonilla, P.S.C.,   were on brief, for appellants.
     José L. Ubarri, with   whom David W. Román and Ubarri & Román
Law Office were on brief,   for appellees.
January 25, 2016
              THOMPSON,    Circuit   Judge.      Spending   time   astride   an

animal as magnificent, spirited, and powerful as a horse can be

risky       business.      Unfortunately,       Ángela   Rivera-Carrasquillo

experienced this first-hand when she was thrown from a horse in

the midst of a guided ride she and her husband, José Hernández-

Quiñones, were taking at a ranch outside San Juan, Puerto Rico.

              Rivera suffered some pretty significant injuries in her

fall, so she and her husband1 filed suit, and they ultimately

secured a jury verdict in their favor at the Puerto Rico federal

district court.         In this Court, the appealing defendants say the

district court erred in refusing either to grant them judgment as

a matter of law or, failing that, to submit the question of whether

the plaintiffs' suit is time-barred to the jury.             They also argue

that certain parties may not be held liable for the negligence of

the company who rented the horse to Rivera and put on the tour.

              After careful review of the at-times-confusing trial

record and counsels' appellate arguments, we are unable to discern

the district court's reasons for its rulings.               Because "we deem

this a case where we feel we need the reasoning of the district

court," Anderson v. Boston Sch. Comm., 105 F.3d 762, 764 (1st Cir.

1997), we remand for the district court to explain its decision




        1
       Since we are focused on what happened at trial, we'll simply
call them the "plaintiffs." Similarly, we'll refer to any party
that was a defendant in the district court as a defendant here.


                                        - 3 -
with respect to the statute of limitations defense and articulate

the ground(s) on which two of the defendants are liable for

Rivera's injuries.   And given our inability to parse what happened

below from the limited record submitted on appeal (which keeps us

from figuring out exactly what we should be reviewing and what

standard of review we should apply), we necessarily explain in

considerable detail just why we think remand is necessary.

                  STATUTE OF LIMITATIONS OVERVIEW

          We readily acknowledge that, ordinarily, it makes the

most sense to begin our discussion by describing what happened and

how this case got here.   But this particular appeal hinges, to a

large degree, on when Puerto Rico's statute of limitations began

ticking   on   the   plaintiffs'   claims.     And   the   parties,

unsurprisingly, have different views about this.     None of their

arguments will make sense -- and the reader won't know what's

important in our discussion of the facts underlying this case --

unless we start with a general overview of Puerto Rico's statute

of limitations.

          Puerto Rico's statute of limitations2 for tort actions

like this one is one year.   P.R. Laws Ann. tit. 31, § 5298(a)(2).




     2 Because this is a diversity case, Puerto Rico's substantive
law controls. See Alejandro-Ortiz v. P.R. Elec. Power Auth., 756
F.3d 23, 26-27 (1st Cir. 2014) (recognizing that Puerto Rico's
statute of limitations "is a substantive and not a procedural
matter," and so we must apply it in diversity cases).


                                   - 4 -
A claim filed after time runs out is barred, regardless of its

merit.   Much of the controversy here revolves around exactly when

that one-year period began.

           The one-year clock begins ticking "from the time the

aggrieved person had knowledge" of the existence of her claim.

Id.; see also Rodríguez-Surís v. Montesinos, 123 F.3d 10, 13 (1st

Cir. 1997).   To have "knowledge" that she has a claim -- thereby

triggering the countdown -- a person needs to be aware not only

that she has been injured, she also needs to know who is (or may

be) responsible for that injury.    See Rodríguez-Surís, 123 F.3d at

13-14 (recognizing that a plaintiff must have an "awareness of the

existence of an injury" and knowledge of the injury's "author"

before the statute of limitations begins to run).

           Puerto Rico's Supreme Court recognizes two types of

"knowledge" as sufficient to start the clock.      First, a plaintiff

may have "actual knowledge of both the injury and of the identity

of the person who caused it."      Alejandro-Ortiz, 756 F.3d at 27;

see also Rodríguez-Surís, 123 F.3d at 13-14.    The one-year period

begins to run on the date a plaintiff gains this knowledge.       See

Alejandro-Ortiz, 756 F.3d at 27.

           Alternatively, a plaintiff "is deemed to be on notice of

her cause of action if she is aware of certain facts that, with

the exercise of due diligence, should lead her to acquire actual

knowledge of her cause of action."    Id. at 27.   The test for this


                                   - 5 -
so-called "deemed knowledge" is an objective one.             Id.    Under

Puerto Rico law, deemed knowledge "is essentially parlance for the

discovery rule, which stands for the proposition that '[t]he one-

year [statute of limitations] does not begin to run until the

plaintiff    possesses,   or   with    due    diligence   would   possess,

information sufficient to permit suit.'"            Id. (alterations in

original) (quoting Villarini-García v. Hosp. Del Maestro, Inc., 8

F.3d 81, 84 (1st Cir. 1993)).         In other words, the statute of

limitations begins running at the time a reasonably diligent person

would discover sufficient facts to allow her to realize that she'd

been injured and to identify the party responsible for that injury.

The rationale being, of course, that once a plaintiff comes into

such knowledge, she can file suit against the tortfeasor.3

            Determining the date on which a diligent plaintiff would

have learned enough to allow her to file suit presents a question

of fact that may be submitted to the jury in an appropriate case.

Espada v. Lugo, 312 F.3d 1, 4-5 (1st Cir. 2002) (concluding from




     3 The Puerto Rico Supreme Court has recognized an exception
to a plaintiff's actual or deemed knowledge triggering the one-
year limitations period: "[w]here the tortfeasor, by way of
assurances and representations, persuades the plaintiff to refrain
from filing suit, or otherwise conceals from the plaintiff the
facts necessary for her to acquire knowledge, the statute of
limitations will be tolled."     Alejandro-Ortiz, 756 F.3d at 27
(citing Rodríguez-Surís, 123 F.3d at 16). It is, however, "only
the assurances of the tortfeasor, and not those of a third party,"
that can lead to such tolling. Id. at 29. Neither party invokes
this principle of Puerto Rico law, so we need not mention it again.


                                      - 6 -
the evidence in the record that a jury could properly find the

plaintiff had been diligent in investigating the cause of her

injury); Villarini-García, 8 F.3d at 86 ("[W]hether a plaintiff

has exercised reasonable diligence is usually a jury question."

(quoting Bohus v. Beloff, 950 F.2d 919, 925 (3d Cir. 1991))); see

also id. at 87 ("[E]ven where no raw facts are in dispute, the

issues of due diligence and adequate knowledge are still ones for

the    jury    so   long   as    the   outcome   is    within    the    range   where

reasonable men and women can differ.").

               Generally speaking, the statute of limitations is an

affirmative defense with the defendant bearing the burden of

establishing that a claim against it is time-barred.                     Asociación

de Suscripción Conjunta del Seguro de Responsabilidad Obligatorio

v. Juarbe-Jiménez, 659 F.3d 42, 50 n.10 (1st Cir. 2011).                        But a

plaintiff who, like Rivera, sues more than one year after the date

of    injury    "bears     the   burden   of   proving    that    she    lacked   the

requisite 'knowledge' at the relevant times."                    Alejandro-Ortiz,

756 F.3d at 27 (quoting Hodge v. Parke Davis & Co., 833 F.2d 6, 7

(1st Cir. 1987)).          Put a little differently, to avoid having her

claim barred as untimely, the plaintiff must show (perhaps by

convincing a jury) that despite her diligence in pursuing her legal

rights, she did not gain enough knowledge to bring suit until

sometime after the date of her injury.                Such a showing will result




                                           - 7 -
in the one-year clock beginning to tick on some date after the

injury.4

           With these basic principles in hand, we now turn to what

happened to Rivera and the facts relevant to when the statute of

limitations began to run.    Except for a couple instances (which

we'll point out as we go along), these facts are not contested.

Rather, their legal consequence is what's at stake.

                             BACKGROUND

           1.   The Accident and the Ranch

           Rivera was hurt on July 4, 2009, when she was thrown

from a rented horse she was riding as part of a guided tour on


     4 Because our summary of Puerto Rico's statute of limitations
law is sufficient for us to decide the appeal before us, we have
not given an exhaustive description of it. Indeed, Puerto Rico
law sets forth several other mechanisms by which the one-year
period may be tolled, and we address these only to the extent
necessary to decide this appeal. We also note that, according to
a certified translation of a Puerto Rico Supreme Court opinion
submitted by the parties, approximately two months before the
plaintiffs filed their complaint in the federal district court,
the Puerto Rico Supreme Court overruled longstanding state law
that automatically tolled the statute of limitations against all
joint tortfeasors provided that suit was timely brought against at
least one of them. See Fraguada Bonilla v. Hosp. Aux. Mutuo, 186
D.P.R. 365 (P.R. 2012). (And we note that since "Puerto Rico is
a state for diversity-jurisdiction purposes," Rodríguez v. Señor
Frog's de la Isla, Inc., 642 F.3d 28, 32 (1st Cir. 2011), our
reference to "state law" is appropriate in this diversity case.)
According to the parties' certified translation, henceforth "the
statute of limitations must be tolled separately for each joint
tortfeasor," in light of the Puerto Rico Supreme Court's holding
that "the timely filing of a complaint against an alleged joint
tortfeasor does not toll the statute of limitations against the
rest of the alleged joint tortfeasors."     Fraguada Bonilla, 186
D.P.R. at 389 (certified translation at 8).


                                  - 8 -
property owned by Florencio Berríos ("Berríos").                   Berríos used the

land as a ranch, or farm, which he operated through his own

corporation, Centro Ecuestre Madrigal, Inc. ("Madrigal, Inc.").5

But, as it turns out, Madrigal, Inc. did not own the horse Rivera

was riding, nor did it (or any of its employees) own the horse-

rental business or conduct the tour she'd been on.                           Rather, a

completely separate company owned by Gerardo Calderón ("Calderón")

-- Pasión Ecuestre, Inc. ("Pasión") -- owned the horse Rivera

rented, and it put on the tour as part of its horse rental business

conducted from Berríos's property.

               Pasión operated its business pursuant to a five-year

lease      (effective    June    15,    2007   through      June      13,   2012)   with

Madrigal, Inc.6         The lease indicated that Pasión was allowed to

use Madrigal, Inc.'s premises to "keep its saddle horses for rent

by the general public."           In addition to payment of monthly rent,

the lease stipulated that "[a]ll liability waivers used by [Pasión]

when       renting   horses     must    clearly     and    precisely        state   that

[Madrigal,      Inc.]    has    no     relationship       with   or    obligation     to




       5
       Madrigal, Inc. used the name "Hacienda Madrigal" as its
"doing business as" identity. To keep things clear, we'll simply
refer to the business as Madrigal, Inc.

       6
       With respect to that lease, Madrigal, Inc. was "represented
by its President, [Berríos]," who signed on the corporation's
behalf. The lease does not indicate that Berríos signed in his
personal capacity.



                                            - 9 -
[Pasión], and furthermore that [Madrigal, Inc.] is released from

any liability to [Pasión's] customers."

            Rivera had gone to the ranch with her husband and a

family friend after seeing advertisements for horse riding at

Madrigal, Inc.'s farm.    This friend apparently wanted the outing

to be his treat, and so he paid for it on his credit card.   Before

setting out on her ride, Rivera signed a written liability release

("Release") agreeing that neither Madrigal, Inc. nor Pasión would

be liable in the event she suffered any injury.7

            Two of Pasión's employees acted as the group's guides.

One rode at the front to lead the way, and the other brought up

the rear.     At some point during the ride, the rear guide rode

quickly from the back to the front of the line.     In doing so, he


     7 The document purported to serve as a release of all claims
against more than just these two companies, as it also listed their
"officers, directors, managers, agents and representatives in
their individual and corporate capacities." Here's the legalese:

            I, Angela Rivera, of legal age, on my own
            behalf and on behalf of any conjugal
            partnership,    freely,     consciously    and
            voluntarily release Hacienda Madrigal, Centro
            Ecuestre Madrigal, Inc., Pasión Ecuestre, Inc.
            and its officers, directors, managers, agents
            and representatives in their individual and
            corporate capacities and their successors and
            subsidiaries, fully and absolutely from any
            liability directly or indirectly related to
            recreational or any other kind of activities
            carried out, sponsored, held, performed or
            promoted in any way by myself or any minor in
            my care at Hacienda Madrigal . . . .



                                  - 10 -
passed close to Rivera's horse, which spooked.   Rivera was thrown

from her horse after she proved unable to maintain control of the

animal.

            This appeal, at least with respect to Pasión (and to a

lesser extent, Calderón), is not primarily about the jury's finding

of liability.8   The parties, rather, have focused on Pasión's and

Calderón's claims that Rivera failed to sue the right parties in

time and, therefore, the statute of limitations bars her and her

husband's claims.    So before going further, we need to discuss

what else was going on at Madrigal, Inc.'s property in 2009 and

lay out the cast of characters important to the legal analysis to

come.

            On the date of Rivera's fall, Pasión was not the only

horse-based business at Madrigal, Inc.'s property.        A second

corporation, Criadero La Gloria (owned and operated by Edgardo

Vélez ("Vélez")), leased land and 108 stables there.   Criadero La

Gloria provided boarding services for off-property horse owners.

Its clients would come to Madrigal, Inc. to ride their horses and

use the ranch's facilities.    Like Pasión, this company conducted


        8
       Madrigal, Inc. and Calderón do raise arguments that they
are separate and distinct from Pasión and, therefore, are not
liable for the negligence of Pasión's employees.       Since the
majority of the parties' arguments on appeal focus on the statute
of limitations issue, we'll deal with that first. Once we take
care of that, we'll circle back and get into these other grounds
of appeal.



                                 - 11 -
business pursuant to a lease.          The parties to this lease, dated

June 1, 2009, were Vélez, Criadero La Gloria, Berríos (the property

owner), and another of Berríos's companies, Agro Montellano, Inc.9

The lease indicated that Criadero La Gloria was leasing the land

and   stables   (along   with   some   other    facilities)   in   order    to

"[m]anage a stable leasing business for horses."

            Thus, when Rivera took her tumble on July 4, 2009,

Criadero La Gloria's horse boarding business had no interest at

all in Pasión's horseback rental business.            Also, since Pasión

owned its own horses, Pasión did not rent out any of the ones

boarded in Criadero La Gloria's 108 stables.

            In the late summer or early fall of 2009, Calderón

figured out that Pasión could no longer afford to stay in business

because it was costing him more money to feed his horses than he

was bringing in. So, and with Berríos's approval, Calderón offered

to sell his horse renting and touring business to Vélez.              Vélez

agreed, and by the end of November 2009 the transaction was

complete.

            To further complicate things, on July 4, 2009, Madrigal,

Inc. had a non-horse-based business operating on the premises.

Restaurante El Estribo (which was separate from Madrigal, Inc.,

Pasión, and Criadero La Gloria), operated a restaurant there.              And


      9Similar to Madrigal, Inc.'s lease with Pasión, Berríos
signed this one as Agro Montellano, Inc.'s "Executive President."


                                       - 12 -
there's   yet   another    company   we    have   to   identify,   Integrand

Assurance Company.        Integrand wrote a single general liability

policy that covered Madrigal, Inc., Pasión, and Criadero La Gloria,

and which was effective on the date of Rivera's accident. Berríos,

through   Madrigal,   Inc.    paid   for    the   policy,   and    the   other

corporations operating at Madrigal, Inc.'s property reimbursed him

for their share of the premium.

           Ultimately, the plaintiffs brought suit against all of

the individuals and companies we have just mentioned, but they did

not sue them all right off the bat.               The travel of this case

through the state and federal court systems is critical to our

analysis of the parties' statute of limitations arguments.               Thus,

we must give special attention to the dates on which various

parties were brought into the litigation.          Our rundown is based on

testimony and exhibits introduced at trial, as the statute of

limitations was a hotly-contested issue there, and each side called

witnesses and introduced evidence speaking to it.

           2.   State Court Proceedings

           The plaintiffs retained Attorney Francisco Torres Díaz

("Attorney Díaz") to represent them.         On June 11, 2010, within the

one-year statute of limitations, the plaintiffs initially filed

suit in Puerto Rico state court against Berríos and Madrigal, Inc.

-- the two parties Attorney Díaz had identified in his research as

being potentially liable.       Rivera made a personal injury claim,


                                     - 13 -
while her husband's was for loss of consortium.10                  Berríos's

personal   lawyer,     Yesenia   Ramos   Talavera    ("Attorney    Ramos"),

initially defended both Berríos and Madrigal, Inc. in state court.

           The plaintiffs served written interrogatories on January

1, 2011.   Several were geared towards identifying the name of the

individual that owned the horseback riding business operated on

Madrigal, Inc.'s property.       Others sought disclosure of the nature

of the relationship between the horseback riding business and

Madrigal, Inc.

           In early February of 2011 -- before the defendants

answered the interrogatories -- the parties then in the case

(plaintiffs   Rivera    and   her   husband    Hernández,   and   defendants

Berríos and Madrigal, Inc.) jointly filed in Puerto Rico superior

court a document known as a Case Management Report ("Report").

This Report is made in accordance with Rule 37.1 of Puerto Rico's

Rules of Civil Procedure which, the parties tell us, is the "local

law equivalent" of Fed. R. Civ. P. 16.         The Report essentially set

forth a joint discovery plan, and was signed by Attorney Ramos as




     10 The parties have not included a copy of the actual state
court complaint in their joint appendix. As such, our description
of it is based on the parties' representations rather than a review
of the document itself.



                                      - 14 -
counsel for Berríos and Madrigal, Inc., and Attorney Díaz for the

plaintiffs.11

              The     Report   described   the   discovery     still    to     be

completed, identified particular documents required by each side

as part of its case, and named various individuals the parties

anticipated deposing.          The Report indicated the answers to the

plaintiffs'         interrogatories   remained    outstanding.         It    also

represented that the lease agreement "[b]etween Defendants and the

horse rental operator" was "in possession of the [d]efendants" and

that the deadline to deliver it to the plaintiffs was April 11,

2011.        The defendants did not, however, specifically identify

Calderón or Pasión as the horse rental operator in Report.

              Attorney    Ramos   served   her   clients'    answers    to    the

plaintiffs' interrogatories on March 7, 2011. Berríos had answered

them and signed in his "personal capacity and as president of"

Madrigal, Inc.        The answers twice identified "Gerardo Calderón" as

the owner of the horse rental business.             Berríos further stated

there was a lease agreement between Madrigal, Inc. and Calderón's

business, and that he'd attached a copy of it to the answers.12


        11
       In this regard, the Report appears to be a close analog to
the written discovery plan described in Fed. R. Civ. P. 26(f).

        12
        This representation led to a dispute at trial, which we
will discuss in more detail later. For now, it's enough to know
that the defendants insisted they'd produced the lease between
Madrigal, Inc. and Pasión in effect on the date of Rivera's
accident, while the plaintiffs maintained that what was actually


                                       - 15 -
The written answer did not, however, specifically mention the name

of Calderón's business (Pasión), and it further stated that Berríos

did not know Calderón's address.

          The plaintiffs amended their state court complaint on

August 30, 2011 to add Madrigal, Inc.'s and Berríos's liability

insurer, Integrand, as an additional defendant.13       The amended

complaint did not assert any claims against Pasión, Calderón,

Vélez, or Criadero La Gloria.     At some point after the insurance

company was added, Berríos's personal lawyer, Attorney Ramos,

withdrew and new defense counsel, Eduardo Cobian-Roig ("Attorney

Cobian") entered.

          Discovery continued, and the plaintiffs deposed Berríos

in October 2011.     Attorney Cobian represented the defendants at

the deposition.     Berríos testified -- using the present tense --

that Vélez, through his company Criadero La Gloria, rents the

stables at Madrigal, Inc.'s ranch.    When plaintiffs' counsel asked

Berríos, "Who is the owner of Centro Ecuestre Madrigal, Inc.?"



attached was a copy of the lease between Agro Montellano, Inc.
(another of Berríos's corporations) and Criadero La Gloria,
executed by Vélez. Assuming the plaintiffs are correct, from all
that appears in the record they made no attempt to follow up with
Attorney Ramos about why she had produced a contract that did not
so much as mention Calderón.

     13 Remember, under the then-existing law, the timely filing
of a complaint against one joint tortfeasor automatically tolled
the statute of limitations with respect to all other joint
tortfeasors. See n.4, supra.



                                   - 16 -
Berríos answered (incorrectly, we might add):                     "Centro Ecuestre

Madrigal       Inc.     That   was   operated     before     um   .    .    .   Gerardo

Calderón."14          Plaintiffs'    counsel     did   not   pose     any   follow-up

questions about Calderón's involvement at the property, nor did he

inquire who Calderón is or ask about the timeframe during which

Calderón had a business relationship with Madrigal, Inc.

                A little later in his deposition, Berríos testified

(again incorrectly) that Criadero La Gloria operated the horse

rental business on the date of Rivera's accident.                   This statement,

the parties now agree, was incorrect -- on July 4, 2009, Vélez's

Criadero        La    Gloria   operated    the     boarding       business,       while

Calderón's company Pasión ran the horse rental business.                        Yet, no

one appears to have picked up on this error at the time it was

made.

                Calderón's name came up one more time at the October

2011 deposition. Although the context of how this came about isn't

quite clear, it seems that plaintiffs' counsel (Attorney Díaz) was

offhandedly telling Berríos about a time when he himself had gone

to Madrigal, Inc. to ride horses and managed to lose a set of car

keys.        The following exchange took place:

                Q. [by Atty. Díaz] Yes, I lost one of those
                keys there and I learned how much they cost.
                Um . . . Well . . .


        14
        This question referred to Madrigal, Inc., which no one
disputes Berríos himself owned.


                                          - 17 -
            A. [by Berríos] I think that was when... when
            it was Gerardo.[15]

            Q.   No that was before, that was before.

            A.   Yes, yes.

            Q.   I'm talking about 2006, 2005 back then.

Again, no one asked who Gerardo is or posed any follow-up questions

about his involvement on the property.

            Thus, at the end of Berríos's deposition, the substance

of his testimony regarding two facts was wrong: not only did he

say that that Criadero La Gloria (rather than Pasión) operated the

horse rental business on July 4, 2009, but he also testified that

Gerardo Calderón had run Madrigal, Inc. -- Berríos's own company

-- at some point in the past.    The record discloses no effort from

anyone on either side to probe any inconsistencies or to clear up

either misstatement.

            The plaintiffs voluntarily dismissed their complaint

without prejudice in April 2012, ostensibly because they had moved

to Nebraska.     As non-residents of Puerto Rico, if they continued

to litigate in state court, the plaintiffs could have been required

to put up a bond to pay costs should they lose the case.    They did

not join (or seek to join) Calderón, Pasión, Criadero La Gloria,

or Vélez before dismissing the state court complaint.




     15   Recall that Gerardo is Calderón's first name.


                                   - 18 -
            3.     The Federal Case

            On October 11, 2012, almost exactly one year after

Berríos's deposition and six months after they dismissed their

state court complaint, the plaintiffs filed a personal injury

action grounded on diversity in the federal district court in

Puerto     Rico.16      The    federal    complaint   contained   the   same

substantive allegations from state court, but it brought in a few

new defendants.       In total, the named defendants were Berríos; his

wife Irma Sara Casillas ("Casillas"); the "conjugal partnership

composed     by"     Berríos    and   Casillas;   Madrigal,   Inc.;     Agro

Montellano, Inc.; Criadero La Gloria; Vélez; and Integrand.             The

plaintiffs amended their complaint as-of-right fewer than twenty-

one days later, see Fed. R. Civ. P. 15(a)(1) (describing when a

party may amend its pleading without leave of court), but still

did not assert claims against Calderón or Pasión.           And along with

the change in court came a change in plaintiffs' counsel, with




     16 The original defendants -- Berríos and Madrigal, Inc. --
do not contend that the statute of limitations bars the federal
complaint against them. This is because Puerto Rico law contains
a "restart rule" that gives a plaintiff one year from the date of
a dismissal without prejudice to re-file an action against any and
all defendants that had been timely joined. Rodríguez v. Suzuki
Motor Corp., 570 F.3d 402, 408 (1st Cir. 2009) ("The usual rule
under Puerto Rico law is that the filing of a judicial action tolls
that statute of limitations and, if the action is dismissed without
prejudice, the limitations period is reset and starts to run again
from that date."). As we noted earlier, the initial state court
complaint against Berríos and Madrigal, Inc. was timely.



                                         - 19 -
Attorney José Ubarri ("Attorney Ubarri") taking over from Attorney

Díaz.         Attorney Cobian continued to represent all the named

defendants in federal court.17

                Pursuant to Federal Rule of Civil Procedure 26(a)(1),

the defendants served their Initial Disclosures on January 30,

2013.        In accordance with that Rule, the defendants were required

to   disclose         the   name    "of    each     individual     likely     to    have

discoverable          information    --    along     with   the   subjects    of    that

information -- that the [defendants] may use to support [their]

claims or defenses . . . ."               Fed. R. Civ. P. 26(a)(1)(A)(i).

                The    defendants'        response     included     the     following:

"Gerardo       Calderón     Lozano    --    Owner     and   administrator      of    the

horseback riding business in Hacienda Madrigal, at the time of the

incident alleged in the complaint."                The defendants also indicated

they would rely on the lease agreement between Madrigal, Inc. and

Pasión to support their defenses.                     It was at this time, the

plaintiffs claim, that the defendants first produced Pasión's

lease and first identified Calderón as the owner of the horse

rental business.

                Two weeks later, on February 15, 2013, the plaintiffs

moved for leave to file a Second Amended Complaint.                          This time




        17
       Attorneys Ubarri and Cobian also represent the parties in
this appeal.



                                             - 20 -
they wanted to name Pasión and Calderón as additional defendants.18

The plaintiffs did not make any argument in their motion geared

specifically towards tolling the one-year statute of limitations.

Instead, they said they'd been unaware of Calderón's ownership of

the horseback riding business and of the contract between Madrigal,

Inc. and Pasión until the defendants served their Rule 26(a)(1)

disclosures.

            The existing defendants had until March 4 to file an

objection to the plaintiffs' motion to amend.        But we do not know

whether or how they would have responded to that motion because

the district judge, by a docket order and without explanation,

allowed the motion to amend on February 22, 2013.

            Thereafter, the plaintiffs filed their Second Amended

Complaint ("Complaint") on February 25, 2013.             The Complaint

appears to reflect some continuing uncertainty on the plaintiffs'

part about just who had put on the horseback riding tour.            For

example, the Complaint alleges that Calderón, "along with Pasión

Ecuestre, and/or El Estribo [the restaurant] and/or Edgardo Vélez

and/or Criadero La Gloria operated the horseback riding business

at Hacienda Madrigal under an agreement with [Berríos] and [Agro

Montellano, Inc.]."      The Complaint went on to allege that Pasión

(along    with   all   these   other   defendants)   negligently   caused


     18 They also sought to add the restaurant operating               on
Madrigal, Inc.'s property, Restaurante El Estribo, Inc.


                                       - 21 -
Rivera's injuries through failing to properly select, train, and

supervise the tour guides.    The Complaint also set forth a strict

liability theory against Madrigal, Inc., Calderón, and Pasión

pursuant to Article 1805 of the Puerto Rico Civil Code, P.R. Laws

Ann. tit. 31, § 5144.19

            February 25, 2013, the day Calderón and Pasión were first

brought into the case, is more than three-and-a-half years after

Rivera's July 4, 2009 injury.    This posed a potential problem for

the plaintiffs' claims against them in light of the one-year

statute of limitations.     Indeed, Calderón and Pasión soon sought

summary judgment for exactly that reason.      They argued the case

should not go to a jury because the plaintiffs' claims are time-

barred and that the limitations period cannot be tolled because

the plaintiffs failed to diligently work to learn the identity and

importance of Calderón and Pasión.

            The district judge denied the motion in a brief written

order.    He stated first that "[e]vidence concerning the name and

identity of the correct parties was not made apparent until October

2012."    So, the judge ruled, the plaintiffs' February 2013 "motion




     19 This section provides, "[t]he possessor of an animal, or
the one who uses the same, is liable for the damages it may cause,
even when said animal should escape from him or stray.         This
liability shall cease only in case the damage should arise from
force majeure or from the fault of the person who may have suffered
it." P.R. Laws Ann. tit. 31, § 5144.



                                  - 22 -
to join Pasión Ecuestre as a party has occurred within one year of

that time and is well taken."            The judge went on, stating that

summary judgment would be denied because "[d]isputed material

facts    remain    concerning   the   responsibility   and    role    of   each

defendant in this case."

            The defendants filed a motion for reconsideration, which

the district judge denied.          He wrote in another short order that

he denied the "original [summary judgment] motion because the

plaintiffs will have an opportunity at trial to present evidence

of their diligence." At this point in the case, the district judge

evidently viewed the statute of limitations issue as presenting a

jury question.

            4.     Trial

            Not     surprisingly,     Madrigal,   Inc.'s     and    Calderón's

statute of limitations defense was a hotly-contested issue at

trial.    Aware of their burden to demonstrate grounds for tolling

the limitations period, the plaintiffs put on evidence of their

own diligence in seeking to identify and sue Pasión and Calderón.

            First up was Rivera's husband, Hernández.              In addition

to testifying about how the accident occurred, he told the jury

about their efforts to identify and sue Pasión and Calderón.                 He

testified that after he and his wife filed their lawsuit in state

court,    the     initial   defendants    (Berríos   and   Madrigal,       Inc.)

questioned whether he or his wife had even been on the premises on


                                         - 23 -
July 4, 2009.       So Hernández asked his friend, who had paid for the

ride, to give him a copy of a receipt for that day.                 Hernández's

friend ended up emailing him a copy of a credit card statement

showing      "the   date   that    indicated   we    had   been   there"   [i.e.,

Madrigal, Inc.'s ranch] and the charge for the horse rental.                  Per

Hernández, the statement showed the "name" of the company that put

on the ride, but he didn't recall it any longer.20

               The plaintiffs called Berríos as part of their case in

chief.       He testified that Madrigal, Inc. has become well-known,

such that "[e]verybody that goes horseback riding says, let's go

to Hacienda Madrigal," rather than to Pasión or Criadero La Gloria.

Berríos told the jury that back in July of 2009, Calderón owned

the rental business and operated it under the Pasión name, while

at the time of trial it was being run by Vélez through Criadero La

Gloria.       Berríos agreed that both Calderón and Vélez "us[ed] the

name        Hacienda    Madrigal     to    promote     their      horse    rental

operation[s]."         He also testified that he obtained insurance for

Madrigal, Inc. and had Pasión and Criadero La Gloria named as

insured entities on the policy, and that each company would pay

him its corresponding share of the policy premium.




       20
       A copy of the credit card statement (which the defendants
submitted in connection with their summary judgment motion) shows
a July 4, 2009 transaction with Pasión.


                                          - 24 -
             The plaintiffs then called Attorney Díaz, the lawyer who

had represented them in state court.          Díaz testified about the

steps he took to identify potential defendants before he filed the

complaint.    He figured out that the farm's name was Madrigal, Inc.

and that it was owned by Berríos, so he filed the state court

complaint against those two. After filing the complaint, he served

interrogatories on the defendants, but the answers made no mention

of Pasión or, for that matter, Criadero La Gloria.        He did admit,

however, that the defendants identified Calderón as someone that

may   have    knowledge   of    facts   relevant   to   the   complaint.

Nevertheless, he said that the defendants attached to their answers

a copy of the June 1, 2009 contract between Agro Montellano, Inc.

and Criadero La Gloria.        Per his testimony, the defendants never

produced to him a copy of the contract between Madrigal, Inc. and

Pasión for the horseback riding business.

             In the middle of Attorney Díaz's testimony, the judge

announced that the court would recess for lunch.          After sending

the jury out, he had the following exchange with the attorneys:

             The Court: Counsel, don't go, because I want
             to discuss something here.      It is pretty
             obvious to me, it is pretty obvious to me that
             the answers to those interrogatories fail to
             disclose extremely important information that
             was in the hands of defendants.

             [Plaintiffs' Counsel]: I'm sorry, Your Honor?

             The Court:  Those answers, from what I've
             heard up to now . . . fail to disclose


                                     - 25 -
           extremely important information that was known
           to defendants . . . .      Whether it was on
           account of bad faith, . . . negligence,
           whether it was that the lawyer [Attorney
           Ramos] did not do her job correctly in
           figuring out the answers, whether it was that
           the Cobian law firm did not procure any
           additional information, I don't know and I
           don't care.

           But I'm telling you right now that the way
           this looks up to now, you have no Statute of
           Limitations defense. Is that clear?

           [Defense Counsel]:    It's clear, Your Honor.

           The Court:  Because I'm not going to allow
           that here. Is that clear?

           [Defense Counsel]:    Well --

           The Court: If you mess around with the truth
           in the answer to interrogatory, you pay the
           consequence.   The consequence is that the
           Complaint may be filed in time. Okay.

           In response, defense counsel indicated the defendants'

state   court   lawyer,   Attorney   Ramos,   would   testify   that   she

personally delivered a copy of the Madrigal, Inc.-Pasión contract

to plaintiffs' counsel before answering the complaint, and then

later attached a copy of that contract to her clients' answers to

interrogatories.    The district judge's view, though, was that the

defendants' answers should have explicitly stated that Calderón

"is related to a corporation known as Pasión Ecuestre, Inc.," but

"this information was not disclosed until 2011."         The judge said

"[t]here must be a consequence when you screw around with answers




                                     - 26 -
to interrogatories," and he warned defense counsel that he was

"advancing to [him] what's coming."

           After lunch, Attorney Díaz resumed his testimony and

described how he asked Berríos at his deposition about who ran the

horse rental business.      Attorney Díaz told the jury that Berríos

indicated -- more than once -- that Criadero La Gloria had been

running it when Rivera was injured.           Attorney Díaz also denied

that the defendants' first lawyer, Attorney Ramos, delivered a

copy of the contract between Madrigal, Inc. and Pasión to him.

And he further testified that, despite asking for them, he was

never given a copy of Pasión's lease or a copy of the Release

Rivera signed before going on her ride.            Attorney Díaz explained

that he did not file suit against Calderón in state court because

he was not "certain" who was running the horse rental business in

July of 2009, and he did not want to assert claims against anyone

who might have no liability for Rivera's injuries.

           Once the plaintiffs finished putting on their case in

chief, which included the above-described statute of limitations

evidence, it was the defendants' turn to present their defense.

First, Calderón took the stand and testified that he did run Pasión

in July of 2009, but that he sold the entire business to Vélez a

few   months   after   Rivera's   injury.     On    cross-examination,   he

acknowledged that he made use of Madrigal, Inc.'s name, with no

objection from Berríos, to promote his business.              He did this


                                     - 27 -
because Madrigal, Inc. was well-known while "Pasión Ecuestre was

a corporate name that nobody knew."

           The defendants also called their lawyer from the state

court action, Attorney Ramos.       She testified that Berríos was a

client for whom she had done "a lot of contracts . . . and corporate

law," so she agreed to take on the matter even though she does not

handle   tort   cases.   Attorney   Ramos    told   the    jury   that   she

personally went to Attorney Díaz's office and delivered a copy of

the contract between Madrigal, Inc. and Pasión with the expectation

that he would drop the claims against Berríos and Madrigal, Inc.

When that didn't happen, Attorney Ramos testified that she again

produced a copy of the Pasión contract along with her clients'

answers to interrogatories.   She explained that she agreed to the

wording in the Report stating that the defendants would produce

the contract (as opposed to, had already produced it) because she

"didn't mind" sending along another copy.

           After the close of evidence, defense counsel made a

couple of motions to try to get various defendants out of the case.

           First, saying that he wanted to "simplify the case for

the jury," counsel requested "a judgment as a matter of law

dismissing all the defendants that are not the entity Pasión

Ecuestre" or the insurance company, Integrand.            Counsel did more

than just appeal to the judge's sense of practicality: he argued

that "it's been established there is no evidence in the record


                                    - 28 -
that relates them" -- meaning defendants other than Pasión and the

insurer -- "with the rental business."                 He urged the court to

conclude that there was no legal basis to hold any defendant apart

from Pasión liable for Rivera's injuries.

            The district judge did not ask the plaintiffs what they

thought about the defense motion.             Instead, the judge's response

was, "I would say that at least the entities that appear in the

release are technically speaking involved one way or the other."

The Release, recall, listed "Hacienda Madrigal, Centro Ecuestre

Madrigal, Inc., Pasión Ecuestre, Inc. and its officers, directors,

managers,   agents    and    representatives      in    their   individual    and

corporate capacities . . . ."

            The judge went on to, essentially, opine that it didn't

matter which defendants remained in the case.               After all, he said,

"the truth of the matter is the evidence in this case centers

basically upon the horse renting enterprise, and doesn't really

matter   whether     you    have   one   or    ten     or   [twenty]   or   three

[defendants], because it's the same insurance eventually."                  Thus,

"if the jury were to find in favor of plaintiff[s] against any one

of them, any one of them, the deep pocket is the insurance company

. . . [n]o matter how you look at it."            In sum, the judge clearly

indicated that he was not inclined to dismiss the claims against

Madrigal, Inc., Pasión, and their officers or directors, but that




                                         - 29 -
he   would    let   the   other   defendants      --    with   the   exception   of

Integrand -- out.

              Defense counsel next focused in on Pasión and said the

claims against it should be dismissed because "[t]he case was not

brought      in   one   year."    This   motion        brought   the   statute   of

limitations issue to a head.21           "There is no way I'm going to do

that, and I told you the reasons," was the judge's immediate

response.

              The judge went on to state that, "without entering into

credibility issues" regarding Attorneys Díaz and Ramos, he would

instead rely on the (Puerto Rico Superior Court Rule 37.1) Report

signed by "[b]oth lawyers" to conclude that the defendants had not

produced Pasión's contract at the very beginning of the lawsuit.

The judge took the Report's specific wording that the lease would

be produced by a specific date as an indication that it had not

already been turned over to the plaintiffs.                He further expressed

his "view . . . that if Pasión Ecuestre was not included from the

beginning, it wasn't because of negligence or because of anything


      21It also ensured that defense counsel had sought judgment
as a matter of law for each and every defendant (again, with the
exception of Integrand). With respect to Calderón, technically
defense counsel did not invoke a statute of limitations defense
and only sought judgement as a matter of law on the grounds that
he did not personally operate the horse rental business.         On
appeal, however, the plaintiffs do not argue that Calderón waived
the statute of limitations defense as a result of defense counsel's
failure to explicitly invoke this defense on his behalf when
counsel moved for judgment as a matter of law.


                                         - 30 -
of the sort.      It was because the looseness, if you will, the

tropical nature of the discovery that was created, was done in

Superior Court in Caguas, allowed that to happen."

            The   judge   concluded   that     "[t]here   is   no   question"

plaintiffs' counsel had been attempting to identify and locate the

proper parties to sue (i.e., Calderón and Pasión), but "the

discovery betrayed him in that sense, and he relied on discovery

that was improper." The judge made it clear that he would consider

no further argument on the matter: "This is it.           This is finished.

You will not convince me.       I already gave you a ruling, and this

is it."

            After a recess, the judge returned to the defense's first

motion for judgment as a matter of law -- the one seeking to

dismiss everyone but Pasión -- and asked "[a]re we in agreement

that we should give the jury a streamlined case regarding parties?"

Defense counsel responded, "Defendants agree, Your Honor,"22 and

the plaintiffs expressed their agreement as well.                   The court

entered a Partial Judgment formally dismissing all claims against

Vélez,    Berríos,   Casillas   and   the    conjugal     partnership    with

Berríos, Agro Montellano, Criadero La Gloria, and Restaurante El




     22 We do not interpret the defendants' agreement with the
district court's proposal to "streamline" the case for the jury's
convenience as a waiver of any of the substantive defenses and
arguments they had just raised.



                                      - 31 -
Estribo.23       Accordingly, the only defendants listed on the verdict

form were the parties named in the Release Rivera had signed --

Madrigal, Inc., Pasión, and Calderón.

                The verdict form the court chose to submit to the jury24

effectively treated the three remaining defendants as one entity,

as it did not differentiate between theories of liability against

each.        Instead, it simply asked whether the plaintiffs had proved

"that the owner or possessor of the horse is liable," but the jury

was not asked to determine which of the three defendants qualified

as the "owner or possessor."        And continuing the theme of lumping

all three together, the verdict form also asked whether force

majeure "absolve[d] the Defendants of liability."25


        23
        The Partial Judgment mistakenly dismissed Integrand, but
the parties worked this out after trial by amending the judgement
to list Integrand as a liable defendant.

        24
        The defendants' proposed jury instructions separated the
defendants out and provided for a separate verdict as to each one,
but the district judge did not adopt them.

        25
        The district judge's written instructions to the jury
explained the concept of force majeure in the following way:

                Force majeure means a superior force or event;
                an event that cannot be anticipated or
                controlled.   The term includes both acts of
                nature, like floods or hurricanes, and also
                acts of people.    It means that it becomes
                impossible to predict. It is the result of an
                event or effect that the parties could not
                have anticipated or controlled.

     None of the parties on appeal takes issue with the district
court's formulation of force majeure.


                                      - 32 -
           Defense counsel took another stab at getting the statute

of limitations defense to the jury by asking the district judge to

instruct the jury on it.      The judge refused, saying "I already

decided on the matter of law, Statute of Limitations.       So you

cannot argue that before the jury."        In response to defense

counsel's continued attempts to argue for the defense, the judge

reiterated his position that "the discovery in this case would

have led any reasonable person to be confused who the parties were

. . . ."    With that, the district judge considered the matter

"over."

           The jury returned a verdict for the plaintiffs, and the

district court entered judgment against Madrigal, Inc., Pasión,

and Calderón.   Those defendants then filed a post-judgment renewed

motion for judgment as a matter of law.26      Much of the motion

rehashed arguments made previously.    These defendants once again

argued that the uncontroverted evidence demonstrated that only

Pasión operated the horse rental business, meaning that neither

Madrigal, Inc. nor Calderón could be held liable for the negligence

of Pasión's employees.   And, like they did prior to and at trial,

the defendants argued that the claims against Pasión are barred by

the statute of limitations.   In a new wrinkle, the defendants also




     26 Integrand, though at that point dismissed from the case,
joined this motion.



                                  - 33 -
sought to apply the statute of limitations argument to Calderón

and Integrand, as their prayer for relief sought dismissal of the

"totality of the complaint on statute of limitation[s] grounds."

Finally, the defendants told the judge that even if he did not

agree that they were entitled to judgment as a matter of law, they

should at the very least get a new trial on the statute of

limitations issue.27

           The district judge denied the defendants' renewed motion

for   judgment   as   a   matter    of   law   in   a   docket   order   without

explanation.     Aggrieved, the defendants filed this timely appeal.

                                   DISCUSSION

           1.    Pasión, Calderón, and the Statute of Limitations

           Calderón and Pasión appeal the district judge's denial

of their motion for judgment as a matter of law invoking the

statute of limitations.28      They say the judge decided the issue --


      27
       The defendants also sought a new trial on a specific point
of Puerto Rico's comparative negligence law, but we don't need to
get into that as the defendants do not press the issue on appeal.

      28Integrand argues that it, too, may take advantage of the
statute of limitations because it was not brought into the case
until two years after Rivera's accident. Integrand, however, fails
to acknowledge or address "the Puerto Rico Supreme Court's
determination that a suit against an insurer may be filed up to
one year after judgment is entered in a suit against the insured."
Tokyo Marine and Fire Ins. Co., Ltd. v. Perez & Cia., De Puerto
Rico, Inc., 142 F.3d 1, 8 (1st Cir. 1998) (citing Barrientos v.
Gobierno De La Capital, 97 D.P.R. 552, 576-77 (P.R. 1969)).
Because Integrand acknowledges that it insured each of the
defendants against whom judgment was entered, its statute of
limitations defense is without merit.


                                         - 34 -
erroneously -- as a matter of law, and their brief extensively

engages on this claim of error.      The plaintiffs have a very

different take on what the judge decided.     On this point, they

solely argue in their appellate brief that the district judge

barred the statute of limitations defense not as a matter of law

on the merits of the motion, but as a sanction for the defendants'

having gone out of their way to hide the identities of the proper

defendants to keep the plaintiffs from suing Pasión and Calderón

until long after the statute of limitations had expired.29




     29 Because the defendants (appellants here) are the ones who
took an appeal, they filed the initial brief in this Court in
accordance with the Federal Rules of Appellate Procedure.       The
plaintiffs (appellees here) then filed their own brief, after which
the defendants filed a reply brief responding to the plaintiffs'
arguments.
     The defendants' opening brief was premised (and focused
entirely on) the notion that the district judge decided the statute
of limitations issue as a matter of law. It did not even raise
the possibility that the district judge might have barred the
defense as a sanction. In their response brief, the plaintiffs
not only said that the district judge sanctioned the defendants,
but they also claimed the defendants waived any appellate argument
that the sanction was improper since they didn't even mention the
issue in their opening brief. According to the plaintiffs, even
if the defendants (as they in fact did) used their forthcoming
reply brief to discuss the propriety of the sanction, this would
be too little too late to overcome the waiver.
     We have said that parties in the plaintiffs' position are
"entitled to rely on the content of an appellant's brief for the
scope of the issues appealed, and [an] appellant generally may not
preserve a claim merely by referring to it in a reply brief or at
oral argument." Pignons S.A. de Mecanique v. Polaroid Corp., 701
F.2d 1, 3 (1st Cir. 1983); see also Sandstrom v. ChemLawn Corp.,
904 F.2d 83, 87 (1st Cir. 1990) (expressing concern in a situation
in which "the appellee is given no fair chance to respond to a
theory which emerges for the first time in the appellant's reply


                                - 35 -
           The parties' disagreement about what happened in the

district court complicates our work as a reviewing court.          And,

regrettably, the record does not supply a ready answer: each side's

characterization of the judge's actions finds at least some support

there.

           We start with the plaintiffs' suggestion that the judge

struck the defense as a sanction.      At the summary judgment stage,

the district judge's review of the papers led him to conclude that

the defense's success (or lack thereof) was dependent upon the

jury's   resolution   of   contested   facts.   This   is   an   obvious

indication that the judge did not believe it was appropriate to

resolve the question as a matter of law in light of the expected

evidence at trial.

           Then, in the midst of trial and immediately after hearing

some of the plaintiffs' evidence about how they attempted to

identify the right parties to sue (and before the defendants began




brief and the court of appeals is left with but one side of a two-
sided story").
     The defendants' briefing does not offend this principle. As
we discuss in detail herein, the record does not make clear whether
the district judge imposed a sanction or made a legal ruling when
he kept the statute of limitations defense from going to the jury.
The plaintiffs, in their appellate brief, are the ones who framed
the court's decision as that of a sanction order. The defendants
appropriately used their reply brief to challenge this assertion.
See Holmes v. Spencer, 685 F.3d 51, 66 (1st Cir. 2012) (recognizing
that an appellant's reply brief may be "the earliest point when it
[is] logical to" address an argument raised by an appellee in its
brief). Accordingly, we decline to make any finding of waiver.


                                   - 36 -
calling their own witnesses), the district judge sent the jury to

lunch and instructed the parties to remain in the courtroom.            He

proceeded   to   characterize   the   defendants   as   having   "mess[ed]

around with the truth," and "screwed around with answers to

interrogatories."     The judge informed the defendants that they

would "pay the consequence" of their actions and that he was "not

going to allow" them to present a statute of limitations defense.

He also made it abundantly clear that he thought the defendants

were required to specifically identify Pasión in response to the

interrogatories served on them in the state court case, and stated

it was "pretty obvious" to him that the defendants' answers were

inadequate.

            We are well-aware of the dangers of trying to glean tone

of voice and demeanor from a cold transcript.           Nevertheless, the

timing and wording of the judge's statements can readily and

reasonably be interpreted as evincing his displeasure with the

defendants' conduct in discovery based on the evidence put on by

the plaintiffs.    Moreover, by stating "I'm not going to allow" the

defense, the judge was speaking in terms of making a decision

within his purview and up to his discretion as a trial judge, as

opposed to simply applying Puerto Rico law on tolling to the

specific facts of the case.       Thus, the record could be read to

support the plaintiffs' assertion that upon hearing the evidence,




                                      - 37 -
the judge found that the defendants engaged in discovery misconduct

and struck their statute of limitations defense as a sanction.

            Yet, the defendants' position that the judge ruled as a

matter of law instead of imposing a sanction is not devoid of

record support either.          First, though the district judge voiced

his   opinion     at    trial    that     Madrigal,     Inc.'s    and   Berríos's

interrogatory answers should have identified Pasión by name, the

judge never made an explicit, on-the-record finding that any

defendant     violated      a    discovery     obligation        or   engaged   in

misconduct.     Indeed, he never uttered the word "sanction" during

or after trial.        Given the amount of attention paid to this issue

both at trial and post-verdict, it would be logical to expect that

if the judge had intended to apply a sanction, he would have said

so explicitly at some point along the way.

            It also bears mentioning that the district judge did not

address any of the testimonial discrepancies or make any findings

related to the conduct of the trial attorneys' handling of their

discovery obligations.          And he did not make a finding as to which

contract    the        defendants       attached   to     their       answers   to

interrogatories.        Factual findings on these issues, we believe,

would likely have been necessary prerequisites to any ultimate

finding of bad faith or discovery misconduct.

            Moreover, when the judge referenced "loose" discovery

practices in Puerto Rico state court, he appears to have been


                                          - 38 -
referring to his perception of the way discovery is generally

conducted there, rather than a criticism specific to the defendants

or Attorney Ramos.      And he also said the plaintiffs should not be

penalized     because   of    the   "tropical    nature"   of    state   court

discovery.     Indeed, he opined that, thanks to "the discovery in

this case . . . any reasonable person" would be confused as to who

the plaintiffs should have been suing given the multiplicity of

individuals and companies providing services at Madrigal, Inc.'s

property.     This wording calls to mind not a sanction, but the

plaintiffs' success in meeting their burden to establish that they

acted as a reasonably diligent person would in order to toll the

statute of limitations.

             Thus, we do not believe the judge's focus on the parties'

mutual    confusion     and   his   generalized    critique     of   discovery

practices in Puerto Rico state court are necessarily indicative of

an intent to sanction the defendants.           On the contrary, the judge

explicitly stated after the close of evidence that he had decided

"as a matter of law" not to submit the statute of limitations

defense to the jury. This last statement -- especially considering

that the judge never said he was sanctioning the defendants --

lends further record support to the defendants' view that the judge

made a legal ruling that the statute of limitations should be

tolled.




                                       - 39 -
           Putting it all together, we simply cannot say with any

confidence whether the judge struck the statute of limitations

defense as a sanction or ruled on that issue as a matter of law.

Coming down either way would require us to emphasize and rely on

some of the judge's words, while ignoring and putting to one side

others.   Guessing at what a district judge intended to do does not

strike us as the proper way to go about deciding an appeal.

           "As     we   have   observed     on   several   occasions,        'some

explication   of    the   trial   court's    reasoning     will      often   prove

valuable to both the litigants and to the reviewing court.'"

Francis v. Goodman, 81 F.3d 5, 8 (1st Cir. 1995) (quoting Souza v.

Pina, 53 F.3d 423, 424 n.4 (1st Cir. 1995)) (discussing the need

to remand given the lack of clarity as to why the district court

concluded that exercising diversity jurisdiction was proper).

Here, because the record on appeal can be fairly read to support

each   party's     divergent   view   of    what   went    on   at    trial,    an

explanation from the district court is more than valuable, it is

essential for us to conduct a meaningful appellate review.                   This

is especially so if the district judge intended to impose a

sanction for discovery misconduct.          See Figueroa-Ruiz v. Alegria,

905 F.2d 545, 549 (1st Cir. 1990) (holding that a district court

is required to articulate why it is imposing a sanction "when the

reason for the decision is not obvious or apparent from the

record"); see also Navarro-Ayala v. Nunez, 968 F.2d 1421, 1427 n.5


                                      - 40 -
(1st Cir. 1992) (recognizing that a district court's specific

findings "help us better understand why a particular sanction has

been deemed appropriate in respect to a particular instance of

misconduct").

            Moreover, a definitive word from the district court

will improve the quality of our ultimate decision because it will

allow the parties to focus their arguments not on what they think

the district court did, but whether or not the trial judge's

decision should be affirmed, reversed, or modified.      Thus, "we

feel it necessary to remand the case so that the district court

may review its decision[]" striking the statute of limitations

defense and "make known to us its reasons" for doing so. Anderson,

105 F.3d at 769.30




     30 The parties seem to agree that if in fact the district
judge sanctioned the defendants, he did so as a result of the
defendants' conduct during discovery in Puerto Rico Superior
Court.   We are, of course, mindful of the defendants' argument
that a federal judge lacks the power to sanction a party for
conduct occurring in a state court. See In re Lothian Oil, Inc.,
531 F. App'x 428, 445 (5th Cir. 2013) (observing that a federal
court's "inherent power to punish bad-faith conduct does not extend
to actions in a separate state court proceeding"); Hunter v.
Earthgrains Co. Bakery, 281 F.3d 144, 157 n.20 (4th Cir. 2002)
(noting that a district judge "lacked authority under the federal
rules to sanction [an attorney] for conduct occurring in state
court"). We, however, can't tell what (if anything) the district
court sanctioned or where, from the judge's perspective, any
misconduct occurred. Accordingly, we note the argument has been
raised, but we take no position on its merits and leave it to the
district court to sort out (if necessary) in the first instance.


                                - 41 -
            2.   Madrigal, Inc. and Calderón

            We come now to Madrigal, Inc.'s and Calderón's arguments

that they cannot be held liable for Rivera's injuries.

            Madrigal, Inc.'s theory, first raised (as best we can

tell) in its motion for summary judgment, is that it cannot be

liable to the plaintiffs because it is merely a landowner and had

nothing to do with the horse rental business.    See CMI v. Munc. of

Bayamón, 410 F. Supp. 2d 61, 75 (D.P.R. 2006) ("The imposition of

tort liability for the action of a third party arises only under

certain exceptional circumstances.").       Calderón, for his part,

says in his summary judgment offering that he is legally distinct

from his corporation and, therefore, cannot be held personally

liable for the negligence of Pasión's employees.        See Burgos-

Oquendo v. Caribbean Gulf Refining Corp., 741 F. Supp. 330, 332

(D.P.R. 1990) ("As a general rule, a person is only liable for his

own acts or omissions and only by exception is a person liable for

the acts or omissions of others.").

            Opposing the summary judgment motion, the plaintiffs

argued that Madrigal, Inc.'s inclusion on the Release Rivera signed

is evidence that the two companies operated the horse rental

business together, which makes Madrigal, Inc. liable as a joint

venturer.    They further argued that Madrigal, Inc. may be held

liable on an apparent authority theory given the evidence adduced

in discovery showing that Madrigal, Inc. knowingly allowed Pasión


                                   - 42 -
to utilize Madrigal, Inc.'s better-known name and store of goodwill

in   the   community    to   attract     customers    for   its      horse    rental

business.     See Grajales-Romero v. Am. Airlines, Inc., 194 F.3d

288, 293 (1st Cir. 1999) ("Under Puerto Rico law, an apparent

principal may be held liable for the acts of its apparent agent

where the apparent principal's actions 'led the plaintiffs to

reasonably    believe    [in    its]   representation'        of    authority    and

control over the apparent agent, through the apparent principal's

conduct,     including       its   'silence,         evasive        language     and

appearances.'"     (alteration     in     original)    (quoting        Berríos    v.

U.P.R., 16 P.R. Offic. Trans. 112, 122 (1985))).                     In addition,

they argued that Calderón is personally liable for the negligent

acts of his corporation's employees because Calderón, as Pasión's

principal, operated the horse rental business at the time of

Rivera's injury.       See P.R. Laws Ann. tit. 31, § 5142 ("Owners or

directors of an establishment or enterprise are . . . liable for

any damages caused by their employees in the service of the

branches in which the latter are employed or on account of their

duties.").

             In   denying      summary    judgment,     the        district    judge

succinctly wrote that "[d]isputed material facts remain concerning

the responsibility and role of each defendant in this case."                     And

his order on the motion for reconsideration focused solely on the

statute of limitations.        Clearly then, the judge thought there was


                                         - 43 -
a jury question on at least one of the theories of liability

against Madrigal, Inc. and Pasión.

          These arguments about Madrigal, Inc. and Pasión did not

end with the summary judgment denial.      Before trial began, the

defendants submitted proposed jury instructions that would have

informed the jury they must find Berríos and his corporations

(i.e., Madrigal, Inc.) not liable if they had no interest in Pasión

other than as a lessor, or if they did not have control separate

from that of a landowner over Pasión's activities, or if they did

not share profits with Pasión from Pasión's horse rental business.

          Then, on the third day of trial, the defendants argued

in their oral motion for judgment as a matter of law that the trial

evidence proved Pasión was the only defendant that operated the

horse rental business and, therefore, the claims against all other

defendants should be dismissed.      The judge's response, which he

made without asking the plaintiffs for their feedback, was to say

that any entity listed on the Release (meaning Madrigal, Inc.) was

"technically speaking involved" and would stay in the case.      He

did not, however, explain why he concluded that Madrigal, Inc.

could be liable for Pasión's negligence solely by virtue of it

having been included on the Release.       Neither did he tell the

parties why Calderón could be held personally liable.

          Before the case went to the jury, the defendants asked

the judge to instruct the jury that if they find one defendant


                                  - 44 -
liable, this alone does not mean that all defendants are liable.

The defendants also proposed giving the jury a separate verdict

form for each defendant in the case.            And the proposed form for

Madrigal, Inc. would have told the jury that it was not liable

unless the jury found that Madrigal, Inc. owned or operated the

horse rental business on July 4, 2009.

              The judge did not oblige defense counsel's request to

separate out the defendants or instruct the jury on different

theories of liability.         The jury instructions he actually gave

treated the remaining defendants (Madrigal, Inc., Calderón, and

Pasión) as a single unit, and referred to the three collectively

as "Defendants" without elucidating separate theories of liability

against each.        Ditto with the verdict form, which simply asked

whether the plaintiffs had "prove[d] that the owner or possessor

of the horse is liable for the damages caused by it."

              Post-verdict,    the   defendants'      renewed   motion    for

judgment as a matter of law argued that neither Madrigal, Inc. nor

Calderón can be held liable because they "are separate and distinct

entities from Pasión." They argued that none of the trial evidence

tended   to   show    that   Madrigal,   Inc.   was   responsible   for   the

horseback riding business.       Furthermore, the defendants said there

was no evidence to support piercing the corporate veil to hold

Calderón personally liable for Pasión's negligence.




                                     - 45 -
             In opposition, the plaintiffs made both procedural and

substantive arguments.       They first took the position that the

defendants' Rule 50(b) motion was dead on arrival because the

defendants (1) failed to "raise a proper Rule 50(a) insufficiency

of the evidence motion before the case was submitted to the jury,"

and (2) did not object to the jury instructions after the court

gave them.     Accordingly, the plaintiffs said the arguments had

been procedurally defaulted and that the judge could summarily

deny the defendants' motion.        They also reiterated the joint

venture and apparent authority arguments they'd raised at summary

judgment, only this time they referred to the evidence that came

in at trial.

             The district court denied the defendants' post-trial

motion in a docket order without explanation.       Because multiple

legal theories had been advanced and were before the court, the

district court's conclusions of law "are not discernible" from the

docket order.       Francis, 81 F.3d at 7.   It is akin to a "margin

order . . . not amenable to reliable appellate review under any

standard."    Id.

             Moreover, though these arguments had been before the

court previously, the limited record submitted for this appeal

does not disclose what the judge thought about them before or at




                                   - 46 -
trial.31    A further wrinkle is added by the plaintiffs' post-

verdict argument that the defendants' renewed motion for judgment

as a matter of law was procedurally defaulted and should be

summarily   denied.     The   parties   have   not   provided   us   with   a

transcript of the judge's oral instructions to the jury or of any

post-charge discussion with the parties. So we cannot tell whether

or not the plaintiffs' representation that the defendants failed

to object to the given instructions is correct. In sum, the record

on appeal sheds no light on whether the district judge relied on

procedural or substantive grounds (or some combination) in denying

the defense motion.32




     31 Except that the judge concluded at the summary judgment
stage that at least one of those theories presented a jury
question.

     32The plaintiffs' appellate brief is not particularly helpful
either, as it focuses almost entirely on their view that the
district court struck the statute of limitations defense as a
sanction. In fact, they only briefly touch upon Madrigal, Inc.'s
and Calderón's arguments, and even then their treatment of the
issue does not extend beyond their observation that these parties
are liable to them because the jury found the Release to be
invalid. Such superficial treatment of the issue runs the risk of
our finding it waived for inadequate briefing on appeal.       See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Here,
however, the defendants have not asked us to find that the
plaintiffs waived any arguments with respect to Madrigal, Inc.'s
and Calderón's liability. So they have, essentially, waived their
waiver argument. This, combined with the fact that we are already
remanding on the statute of limitations defense, counsels against
a finding of appellate waiver and allowing each side to present to
the district court any argument it sees fit.


                                    - 47 -
            As with the statute of limitations issue, we will not

rely on guesswork as the jumping-off point for our analysis.

Prudence dictates that we remand for the judge to explain the

grounds on which he denied the defendants' Rule 50(b) motion.

                                 CONCLUSION

            Based on the foregoing, the district court's denial of

the defendants' renewed motion for judgment as a matter of law is

vacated   and   this   matter   is   remanded   for   further   proceedings

consistent with this opinion.        The district court is instructed to

explain whether it barred the statute of limitations defense as a

sanction or a matter of law (or, perhaps, on some other basis) and

explain its reasoning for doing so.        It should also set forth its

reasoning    with   respect     to   Calderón's   and   Madrigal,   Inc.'s

liability. The district court, which may order briefing or convene

a hearing on any remanded issue if deemed appropriate, is hereby

instructed to render its decision on the defendants' renewed motion

for judgment as a matter of law within ninety (90) days from the

date of this opinion.     We retain appellate jurisdiction.




                                      - 48 -